DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 9-18 are pending in this application.Claims 1-4 and 9-18 are presented as currently amended claims.
No claims are presented as previously amended or original claims.
No claims are newly presented.
Claims 5-8 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 17, and 18 substantially recites “. . . diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones with respect to time . . ..” Support for determining the positioning of a vehicle within the bounds of a lane cannot be found in the Applicant’s specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 17, and 18 substantially recites “. . . diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones with respect to time . . ..” It is unclear if the diagrams indicating positions of the mobile bodies indicate a position within a lane, or indicate a positional lane of a plurality of lanes For the purposes of the prior art rejection below, this limitation will be interpreted as “. . . diagrams indicating the lane in which the mobile bodies are traveling of a plurality of possible lanes in the predetermined zones over time . . ..”
Claim 1, 17, and 18 substantially recites “. . . generate based on the generated diagrams, course-related information indicating a course to be traveled by each of the mobile bodies . . ..” It is unclear from the Applicant’s disclosure how a course to be traveled is generated from a diagram. For the purposes of the prior art rejection below, this limitation will interpreted as if written “. . . generate diagrams illustrating course-related information traveled by each of the mobile bodies . . ..”
Claim 12 recites “. . . and in response to determining that the first traveling lane does not the obstacle blocking the first traveling lane ahead generate, the course-related information that facilitates the emergency mobile body to continue traveling in the first traveling.” It is unclear from the claim what first traveling the vehicle continues traveling in. For the purposes of the prior art rejection below, this limitation will interpreted as if written “. . . and in response to determining that the first traveling lane does not the obstacle blocking the first traveling lane ahead generate, the course-related information that facilitates the emergency mobile body to continue traveling in the first traveling lane.”
Claim 12 recites “. . . the server comprising at least the collector out of the collector, the mapping unit . . . “ It is unclear from the claim what the collector out of the collector is. For the purposes of the prior art rejection below, this limitation will interpreted as if written “. . . the server comprising the collector, the mapping unit . . . “
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McNew et al. (US 20090109061 A1) (hereinafter McNew) in view of Lee (US 20200225666 A1) in view Lee (US 20200225666 A1) in view of Zeplin et al. (US 20200098253 A1) (hereinafter Zeplin). As regards the individual claims:
Regarding claim 1, McNew teaches a mobility information provision system comprising:
 a collector configured to collect by, using a plurality of communication apparatuses provided for respective predetermined zones (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
field information including information about movement of a plurality of mobile bodies (McNew: ¶ 014; Using the knowledge of the intersection and surrounding locale, the processor unit 11 evaluates vehicle (mobile unit) movement in the context of the intersection and local environment. Vehicle movement information includes at least vehicle location. From a series of location updates, vehicle direction, speed, and acceleration may be either calculated onboard the vehicle and reported to the roadside unit, or calculated in the processor associated with the roadside unit.)
McNew does not explicitly teach:
a mapping unit configured to generate, based on the collected field information, diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones with respect to time, the diagrams indicating current positions of the mobile bodies; however, Lee does teach: 
a mapping unit configured to generate, based on the collected field information, diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones with respect to time, the diagrams indicating current positions of the mobile bodies (Lee: ¶¶ 353-355; Referring to FIG. 10, the eHorizon (external server) may receive the location information of various event information . . . In addition, the location information of the event information may be divided into units of lanes.) (Lee: ¶ 356; Using the information, the eHorizon (external server) of the present disclosure may provide information required for autonomous driving system and infotainment systems to each vehicle based on a precision map capable of determining a road situation (or road information) in units of lanes of the road.) (Lee: Fig. 10; [showing map showing positions of mobile bodies in traveling lanes with respect to time])

    PNG
    media_image1.png
    382
    414
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Lee because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Lee’s base devices are similar systems designed to predict optimize vehicular paths for a limited area through the use of situational knowledge of nearby vehicles and intersection characteristics; however, Lee’s device has been improved by considering lane use. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Lee’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so gives the combined system more detailed options for vehicle routing.
McNew further teaches:
and estimated positions of the mobile bodies (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection) (McNew: ¶ 012; where accurate and timely mobile information 13 is determined and communicated to the roadside unit, allowing the roadside unit to track and predict vehicle trajectories.) 
a generator configured to generate based on the generated diagrams, course-related information indicating a course to be traveled by each of the mobile bodies (McNew: ¶ 037; intelligent vehicle may have knowledge of its route or end destination and be able to provide an explicit report to the stationary unit, indicating its immediate intentions)
Previously applied art does not explicitly teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information or information obtained on a basis of the course-related information and usable for determination or control of the movement of the corresponding one of the mobile bodies; however, Zeplin does teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, using the generated course-related information (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Zeplin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Zeplin’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Zeplin’s device has been improved by directly controlling the vehicles in the area under centralized control of the system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Zeplin’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so allows the control system to reliably predict the movements of the vehicles under control better than in a system that provides driver alerts like McNew, this provides the benefit of more accurate and safe system operation.
wherein the mobile bodies include i) an emergency mobile body traveling to respond to an emergency situation and ii) a non-emergency mobile body, wherein, i) when the emergency mobile body and the non-emergency mobile body are both traveling in a first traveling lane of a road in a first zone of the predetermined zones, ii) when the non-emergency mobile body is traveling ahead of the emergency mobile body, and iii) when a first diagram of the diagrams corresponding to the first traveling lane indicates that corresponding estimated positions of the non-emergency mobile body hinders traveling of the emergency mobile body, (Zeplin: ¶ 067; traffic jams often occur in front of the alternating light signal systems at intersection K30, which extend into intersection K3. Therefore, it is not sufficient to switch the variable traffic light systems of intersection K3, which affect the projected direction of travel R of the emergency vehicle 2, to green; instead, it must be ensured beforehand that the [non-emergency] traffic backed up into intersection K3 before the variable traffic light system of intersection K30 can clear the intersection K3)
the generator determines whether the road includes a second traveling lane traveling in a same direction as the first traveling lane, wherein, in response to determining that the road includes the second traveling lane traveling in the same direction as the first traveling lane, the generator generates the course- related information that facilitates the non-emergency mobile body to change lanes from the first traveling lane to the second traveling lane, and wherein, in response to determining that the road does not include the second traveling lane, the generator generates the course-related information that facilitates the non-emergency mobile body to pull over to stop on a shoulder of the road (Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles)
Regarding claim 2, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 1. McNew further teaches:
further comprising a plurality of terminal devices usable in the respective mobile bodies (McNew: ¶ 012; Vehicles 21 include wireless communications capability, allowing connectivity with one or more roadside units.)
wherein each of the communication apparatuses provided for the respective predetermined zones in which the mobile bodies are to move is configured to communicate with the terminal device used in a mobile body moving in the predetermined zone of which the communication apparatus is in charge, out of the mobile bodies (McNew: ¶ 006; system include collecting position and movement information about the plurality of mobile units approaching the intersection; storing a plurality of rules about right of way at the intersection; accessing information about geometric and/or map representation of the intersection)
Regarding claim 3, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 1. McNew further teaches:
wherein each of the mobile bodies comprises a vehicle, and the controller is provided in the vehicle (McNew: ¶ 012; Vehicles 21 include wireless communications capability, allowing connectivity with one or more roadside units.)
Regarding claim 4, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 2. McNew further teaches:
wherein each of the mobile bodies comprises a vehicle, and the controller is provided in the vehicle (McNew: ¶ 012; Vehicles 21 include wireless communications capability, allowing connectivity with one or more roadside units.) (McNew: ¶ 033; the process invokes the right of way rules to determine which mobile unit or units has right of way, in block 35. The process then reports the result to all present mobile units, in block 36. Upon receiving the right of way determination results, the vehicles act according to the results,)
Regarding claim 17, McNew teaches a:
server for a mobility information provision system (McNew: Fig. 001; [road side unit acting as a server])

    PNG
    media_image2.png
    355
    480
    media_image2.png
    Greyscale

the mobility information provision system including; a collector configured to collect by using a plurality of communication apparatuses provided for respective predetermined zones (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
field information including information about movement of a plurality of mobile bodies (McNew: ¶ 014; Using the knowledge of the intersection and surrounding locale, the processor unit 11 evaluates vehicle (mobile unit) movement in the context of the intersection and local environment. Vehicle movement information includes at least vehicle location. From a series of location updates, vehicle direction, speed, and acceleration may be either calculated onboard the vehicle and reported to the roadside unit, or calculated in the processor associated with the roadside unit.)
a mapping unit configured to generate, based on the collected field information, diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones withDM_US 189000168-1.086551.0531Application No. 17/135,361Docket No.: 086551-0531Reply to Office Action of June 7, 2022 respect to time, the diagrams indicating current positions of the mobile bodies; however, Lee does teach:
a mapping unit configured to generate, based on the collected field information, diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones withDM_US 189000168-1.086551.0531Application No. 17/135,361Docket No.: 086551-0531Reply to Office Action of June 7, 2022 respect to time, the diagrams indicating current positions of the mobile bodies(Lee: ¶¶ 353-355; Referring to FIG. 10, the eHorizon (external server) may receive the location information of various event information . . . In addition, the location information of the event information may be divided into units of lanes.) (Lee: ¶ 356; Using the information, the eHorizon (external server) of the present disclosure may provide information required for autonomous driving system and infotainment systems to each vehicle based on a precision map capable of determining a road situation (or road information) in units of lanes of the road.) (Lee: Fig. 10; [showing map showing positions of mobile bodies in traveling lanes with respect to time])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Lee because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Lee’s base devices are similar systems designed to predict optimize vehicular paths for a limited area through the use of situational knowledge of nearby vehicles and intersection characteristics; however, Lee’s device has been improved by considering lane use. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Lee’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so gives the combined system more detailed options for vehicle routing
McNew further teaches:
and estimated positions of the mobile bodies (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection) (McNew: ¶ 012; where accurate and timely mobile information 13 is determined and communicated to the roadside unit, allowing the roadside unit to track and predict vehicle trajectories.) 
a generator configured to generate, based on the generated diagrams, course-related information  indicating a course to be traveled by each of the mobile bodies (McNew: ¶ 037; intelligent vehicle may have knowledge of its route or end destination and be able to provide an explicit report to the stationary unit, indicating its immediate intentions)
Previously applied art does not explicitly teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information; however, Zeplin does teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, by using the generated course- related information (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Zeplin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Zeplin’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Zeplin’s device has been improved by directly controlling the vehicles in the area under centralized control of the system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Zeplin’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so allows the control system to reliably predict the movements of the vehicles under control better than in a system that provides driver alerts like McNew, this provides the benefit of more accurate and safe system operation.
the server comprising at least the collector out of the collector, the mapping unit, and the generator, wherein the mobile bodies include i) an emergency mobile body traveling to respond to an emergency situation and ii) a non-emergency mobile body, wherein, i) when the emergency mobile body and the non-emergency mobile body are both traveling in a first traveling lane of a road in a first zone of the predetermined zones, ii) when the non-emergency mobile body is traveling ahead of the emergency mobile body, and iii) when a first diagram of the diagrams corresponding to the first traveling lane indicates that corresponding estimated positions of the non-emergency mobile body hinders traveling of the emergency mobile body, (Zeplin: ¶ 067; traffic jams often occur in front of the alternating light signal systems at intersection K30, which extend into intersection K3. Therefore, it is not sufficient to switch the variable traffic light systems of intersection K3, which affect the projected direction of travel R of the emergency vehicle 2, to green; instead, it must be ensured beforehand that the [non-emergency] traffic backed up into intersection K3 before the variable traffic light system of intersection K30 can clear the intersection K3)
the generator determines whether the road includes a second traveling lane traveling in a same direction as the first traveling lane wherein, in response to determining that the road includes the second traveling lane traveling in the same direction as the first traveling lane, the generator generates the course- related information that facilitates the non-emergency mobile body to change lanes from the first traveling lane to the second traveling lane, and wherein, in response to determining that the road does not include the second traveling lane, the generator generates the course-related information that facilitates the non-emergency mobile body to pull over to stop on a shoulder of the road (Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles) 
Regarding claim 18, McNew teaches a:
vehicle (McNew: ¶ 037; [an] intelligent vehicle)
for a mobility information provision system, the mobility information provision system including a collector configured to collect by using a plurality of communication apparatuses provided for respective predetermined zones (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection)
field information including information about movement of a plurality of mobile bodies (McNew: ¶ 014; Using the knowledge of the intersection and surrounding locale, the processor unit 11 evaluates vehicle (mobile unit) movement in the context of the intersection and local environment. Vehicle movement information includes at least vehicle location. From a series of location updates, vehicle direction, speed, and acceleration may be either calculated onboard the vehicle and reported to the roadside unit, or calculated in the processor associated with the roadside unit.)
McNew does not explicitly teach:
a mapping unit configured to generate, based on the collected field information, diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones with respect to time, the diagrams indicating current positions of the mobile bodies; however, Lee does teach:
a mapping unit configured to generate, based on the collected field information, diagrams indicating positions of the mobile bodies within traveling lanes in the predetermined zones with respect to time, the diagrams indicating current positions of the mobile bodies(Lee: ¶¶ 353-355; Referring to FIG. 10, the eHorizon (external server) may receive the location information of various event information [0355] In addition, the location information of the event information may be divided into units of lanes.) (Lee: ¶ 356; Using the information, the eHorizon (external server) of the present disclosure may provide information required for autonomous driving system and infotainment systems to each vehicle based on a precision map capable of determining a road situation (or road information) in units of lanes of the road.) (Lee: Fig. 10; [showing map showing positions of mobile bodies in traveling lanes with respect to time])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Lee because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Lee’s base devices are similar systems designed to predict optimize vehicular paths for a limited area through the use of situational knowledge of nearby vehicles and intersection characteristics; however, Lee’s device has been improved by considering lane use. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Lee’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so gives the combined system more detailed options for vehicle routing.
McNew further teaches:
and estimated positions of the mobile bodies (McNew: ¶ 006; method and system include collecting position and movement information about the plurality of mobile units approaching the intersection) (McNew: ¶ 012; where accurate and timely mobile information 13 is determined and communicated to the roadside unit, allowing the roadside unit to track and predict vehicle trajectories.) 
a generator configured to generate, based on the generated diagrams, course-related information indicating a course to be traveled by each of the mobile bodies (McNew: ¶ 037; the intelligent vehicle may have knowledge of its route or end destination and be able to provide an explicit report to the stationary unit, indicating its immediate intentions at the intersection (e.g., proceed straight, turn left, etc.), as it approaches the intersection.)
McNew does not explicitly teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, using the generated course-related information; however, Zeplin does teach:
and a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies, using the generated course-related information (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Zeplin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Zeplin’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Zeplin’s device has been improved by directly controlling the vehicles in the area under centralized control of the system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Zeplin’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so allows the control system to reliably predict the movements of the vehicles under control better than in a system that provides driver alerts like McNew, this provides the benefit of more accurate and safe system operation.
the vehicle comprising at least the controller out of the collector, the mapping unit, the generator, and the controller, wherein the mobile bodies include i) an emergency mobile body traveling to respond to an emergency situation and ii) a non-emergency mobile body, wherein, i) when the emergency mobile body and the non-emergency mobile body are both traveling in a first traveling lane of a road in a first zone of the predetermined zones, ii) when the non-emergency mobile body is traveling ahead of the emergency mobile body, and iii) when a first diagram of the diagrams corresponding to the first traveling lane indicates thatDM_US 189000168-1.086551.0531Application No. 17/135,361Docket No.: 086551-0531Reply to Office Action of June 7, 2022 corresponding estimated positions of the non-emergency mobile body hinders traveling of the emergency mobile body (Zeplin: ¶ 067; traffic jams often occur in front of the alternating light signal systems at intersection K30, which extend into intersection K3. Therefore, it is not sufficient to switch the variable traffic light systems of intersection K3, which affect the projected direction of travel R of the emergency vehicle 2, to green; instead, it must be ensured beforehand that the [non-emergency] traffic backed up into intersection K3 before the variable traffic light system of intersection K30 can clear the intersection K3)
the generator determines whether the road includes a second traveling lane traveling in a same direction as the first traveling lane, wherein, in response to determining that the road includes the second traveling lane traveling in the same direction as the first traveling lane, the generator generates the course- related information that facilitates the non-emergency mobile body to change lanes from the first traveling lane to the second traveling lane, and wherein, in response to determining that the road does not include the second traveling lane, the generator generates the course-related information that facilitates the non-emergency mobile body to pull over to stop on a shoulder of the road(Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles)
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Zeplin in view in view of Lee in view of Cross (US 20200193818 A1). As regards the individual claims:
Regarding claim 9, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 1. Previously applied art does not explicitly teach:
wherein the generator is configured to:  after determining that the road does not include the second traveling lane; however Zeplin does teach:
A traffic control system designed to allow an emergency vehicle to pass an own vehicle in which the system assesses free space beside the own-vehicle to determine if sufficient space exists for emergency vehicle to pass, and if so, the own-vehicle pulls over (Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles)
Therefore, It would be obvious to a person of ordinary skill in the art before the effective filling date of the claim invention that Zeplin teaches the limitation as claimed because choosing from a finite number of identified, predictable solutions known in the prior art, with a reasonable expectation of success is obvious (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009); MPEP § 2143(E)). In the instant case, one skilled in the art would have realized there are a finite number of identified, predictable potential solutions to the problem of determining if an emergency vehicle has sufficient space to pass. The two states are (i) either sufficient space exists or (ii) it does not. Zeplin teaches testing if space exists and allowing the vehicle to pass if so; while the claimed limitation teaches testing if space exists and if not, finding an alternative location for the emergency vehicle to pass, such a combination by known methods yields nothing more than predictable results to one of ordinary skill in the art and necessarily would have been considered by a person of ordinary skill in the art as the test the vehicle must allow a pass or not allow a pass. Therefore, the limitation is obvious to a person of ordinary skill in the art.
Zeplin further teaches:
determine whether the first traveling lane in which the emergency mobile body is traveling includes an obstacle blocking the first traveling lane ahead in response to determining that the first traveling lane includes the obstacle blocking the first traveling lane ahead, (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
None of the previously applied art explicitly teach: 
the course-related information that facilitates the emergency mobile body to change lanes to an oncoming lane; however, Cross does teach: 
the course-related information that facilitates the emergency mobile body to change lanes to an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Zeplin further teaches:
and in response to determining that the first traveling lane does not the obstacle blocking the first traveling lane ahead, generate the course-related information that facilitates the emergency mobile body to continue traveling in the first traveling (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 10, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 2. Previously applied art does not explicitly teach:
the generator is configured to: after determining that the road does not include the second traveling lane, however Zeplin does teach:
A traffic control system designed to allow an emergency vehicle to pass an own vehicle in which the system assesses free space beside the own-vehicle to determine if sufficient space exists for emergency vehicle to pass, and if so, the own-vehicle pulls over (Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles)
Therefore, It would be obvious to a person of ordinary skill in the art before the effective filling date of the claim invention that Zeplin teaches the limitation as claimed because choosing from a finite number of identified, predictable solutions known in the prior art, with a reasonable expectation of success is obvious (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009); MPEP § 2143(E)). In the instant case, one skilled in the art would have realized there are a finite number of identified, predictable potential solutions to the problem of determining if an emergency vehicle has sufficient space to pass. The two states are (i) either sufficient space exists or (ii) it does not. Zeplin teaches testing if space exists and allowing the vehicle to pass if so; while the claimed limitation teaches testing if space exists and if not, finding an alternative location for the emergency vehicle to pass, such a combination by known methods yields nothing more than predictable results to one of ordinary skill in the art and necessarily would have been considered by a person of ordinary skill in the art as the test the vehicle must allow a pass or not allow a pass. Therefore, the limitation is obvious to a person of ordinary skill in the art.
Zeplin further teaches:
determine whether the first traveling lane in which the emergency mobile body is traveling includes an obstacle blocking the first traveling lane ahead in response to determining that the first traveling lane includes the obstacle blocking the first traveling lane ahead, generate the course-related information (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
None of the previously applied art explicitly teach:
 that facilitates the emergency mobile body to change lanes to an oncoming lane; however, Cross does teach:
 that facilitates the emergency mobile body to change lanes to an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Zeplin further teaches: 
and in response to determining that the first traveling lane does not the obstacle blocking the first traveling lane ahead, generate the course-related information that facilitates the emergency mobile body to continue traveling in the first traveling (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 11, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 3. Previously applied art does not explicitly teach:
the generator is configured to: after determining that the road does not include the second traveling lane; however Zeplin does teach:
A traffic control system designed to allow an emergency vehicle to pass an own vehicle in which the system assesses free space beside the own-vehicle to determine if sufficient space exists for emergency vehicle to pass, and if so, the own-vehicle pulls over (Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles)
Therefore, It would be obvious to a person of ordinary skill in the art before the effective filling date of the claim invention that Zeplin teaches the limitation as claimed because choosing from a finite number of identified, predictable solutions known in the prior art, with a reasonable expectation of success is obvious (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009); MPEP § 2143(E)). In the instant case, one skilled in the art would have realized there are a finite number of identified, predictable potential solutions to the problem of determining if an emergency vehicle has sufficient space to pass. The two states are (i) either sufficient space exists or (ii) it does not. Zeplin teaches testing if space exists and allowing the vehicle to pass if so; while the claimed limitation teaches testing if space exists and if not, finding an alternative location for the emergency vehicle to pass, such a combination by known methods yields nothing more than predictable results to one of ordinary skill in the art and necessarily would have been considered by a person of ordinary skill in the art as the test the vehicle must allow a pass or not allow a pass. Therefore, the limitation is obvious to a person of ordinary skill in the art.
Zeplin further teaches:
determine whether the first traveling lane in which the emergency mobile body is traveling includes an obstacle blocking the first traveling lane ahead (Zeplin: ¶¶ 016-022; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle. [0020] The invention provides for this, [0021] in that the current position data and the travel direction vector (R′) of at least one emergency vehicle (2) are transmitted directly or indirectly to autonomous vehicles which are located on the projected travel route (B) of the emergency vehicle (2), and [0022] that these autonomous vehicles are made to clear the roadway of the forecast route or not to use it at all.)
None of the previously applied art explicitly teach:
in response to determining that the first traveling lane includes the obstacle blocking the first traveling lane ahead, generate the course-related information that facilitates the emergency mobile body to change lanes to an oncoming lane; however, Cross does teach:
in response to determining that the first traveling lane includes the obstacle blocking the first traveling lane ahead, generate the course-related information that facilitates the emergency  mobile body to change lanes to an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Zeplin further teaches:
and in response to determining that the first traveling lane does not the obstacle blocking the first traveling lane ahead, generate the course-related information that facilitates the emergency mobile body to continue traveling in the first traveling (Zeplin: ¶ 077; data is first transmitted via radio link 71 from the emergency vehicle 2 to the traffic control computer 3, from which a signal is sent to a computer 3′ functionally connected to the traffic control computer 3, which in turn sends a signal to the autonomous vehicle 60 in front, which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road, as represented symbolically by the symbolized flashing signals)
Regarding claim 12, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 4 Previously applied art does not explicitly teach:
wherein the generator is configured to: after determining that the road does not include the second traveling lane; however Zeplin does teach:
A traffic control system designed to allow an emergency vehicle to pass an own vehicle in which the system assesses free space beside the own-vehicle to determine if sufficient space exists for emergency vehicle to pass, and if so, the own-vehicle pulls over (Zeplin: ¶ 077; position data and the direction of travel vector R′ are transmitted indirectly from the emergency vehicle 2 to autonomous vehicles 60 ahead . . . which is then informed of the approach of the emergency vehicle 2. The autonomous vehicle 60 is then automatically switched to a prioritized driving mode in which it automatically moves to the nearest edge of the road [based on] sensors of the autonomous vehicle 60 next to the vehicle 60 detected a free lane width greater than a specified width required for the passage of emergency vehicles)
Therefore, It would be obvious to a person of ordinary skill in the art before the effective filling date of the claim invention that Zeplin teaches the limitation as claimed because choosing from a finite number of identified, predictable solutions known in the prior art, with a reasonable expectation of success is obvious (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009); MPEP § 2143(E)). In the instant case, one skilled in the art would have realized there are a finite number of identified, predictable potential solutions to the problem of determining if an emergency vehicle has sufficient space to pass. The two states are (i) either sufficient space exists or (ii) it does not. Zeplin teaches testing if space exists and allowing the vehicle to pass if so; while the claimed limitation teaches testing if space exists and if not, finding an alternative location for the emergency vehicle to pass, such a combination by known methods yields nothing more than predictable results to one of ordinary skill in the art and necessarily would have been considered by a person of ordinary skill in the art as the test the vehicle must allow a pass or not allow a pass. Therefore, the limitation is obvious to a person of ordinary skill in the art.
Lee further teaches
determine whether the first traveling lane in which the emergency mobile body is traveling includes an obstacle blocking the first traveling lane ahead in response to determining that the first traveling lane includes the obstacle blocking the first traveling lane ahead, generate the course-related information that facilitates the emergency mobile body to change lanes (Lee: ¶ 353; Referring to FIG. 10, the eHorizon (external server) may receive the location information of various event information [0355] In addition, the location information of the event information may be divided into units of lanes.) (Lee: ¶ 356; Using the information, the eHorizon (external server) of the present disclosure may provide information required for autonomous driving system and infotainment systems to each vehicle based on a precision map capable of determining a road situation (or road information) in units of lanes of the road.) (Lee: Fig. 10; [showing map showing positions of mobile bodies in traveling lanes with respect to time]) 
None of the previous art explicitly teach:
to an oncoming lane ; however, Cross does teach:
to an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])

    PNG
    media_image3.png
    554
    739
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
andDM_US 189000168-1.086551.0531Application No. 17/135,361Docket No.: 086551-0531Reply to Office Action of June 7, 2022 in response to determining that the first traveling lane does not the obstacle blocking the first traveling lane ahead generate the course-related information that facilitates the emergency mobile body to continue traveling in the first traveling (Zeplin: ¶ 014; central traffic control computer which controls at least one autonomous vehicle in a traffic network, for example the traffic network of a city or a district, is carried out for the purpose of priority control for at least one emergency vehicle with right-of-way, the influencing of the traffic control system being carried out on the basis of current position data and a direction vector of at least one emergency vehicle in order to accelerate the latter's journey on a forecast route.)
Regarding claim 13, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 1. Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone under control of the mobility information provision system is in the emergency situation (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road Crossing to be Crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.) (Zeplin: Fig. 2A; [showing controlling the broader area])

    PNG
    media_image4.png
    686
    547
    media_image4.png
    Greyscale


None of the previously applied art explicitly teach:
and wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane; however, Cross does teach:
and wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])

    PNG
    media_image3.png
    554
    739
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Regarding claim 14, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 2. Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone under control of the mobility information provision system is in the emergency situation, and (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road Crossing to be Crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.) (Zeplin: ¶¶ 016-019; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle.)
None of the previously applied art explicitly teach:
wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane; however, Cross does teach:
wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Regarding claim 15, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 3 Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone under control of the mobility information provision system is in the emergency situation, and (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road Crossing to be Crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.) (Zeplin: ¶¶ 016-019; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle.)
None of the previously applied art explicitly teach:
wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane; however, Cross does teach:
wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Regarding claim 16, as detailed above, McNew as modified by Lee as modified by Zeplin teach the invention as detailed with respect to claim 4 Zeplin further teaches:
wherein the mapping unit or the generator is configured to determine that a predetermined zone under control of the mobility information provision system is in the emergency situation (Zeplin: ¶ 026; effective area is preferably not static but adapted to the road topology along the forecast route and/or to the current traffic volume. In its smallest extent, for example, the effective area can only include the traffic lights at a road Crossing to be Crossed. At intersections of multi-lane roads with several turn-off lanes and a correspondingly complex traffic light circuit, the effective area can be selected more widely in order to cover all alternating light signal systems in the large area of the intersection. However, the effective range can also be extended, for example, to variable message systems in secondary roads and/or at laterally adjacent intersections, if this is required by the traffic routing or the traffic flow.) (Zeplin: ¶¶ 016-019; a) providing position data of a destination for at least one emergency vehicle; [0017] b) providing the current position and direction vector data of at least one emergency vehicle; [0018] c) predicting a travel route for at least one emergency vehicle from its current position to the position of the destination, taking into account the travel direction selected by the driver of the emergency vehicle and represented by the travel direction vector; [0019] d) influencing the autonomous vehicle moving in the projected direction of travel on the forecast route of travel in such a way that the respective autonomous vehicle changes or has changed its speed of travel and/or its direction of travel before or at the predicted meeting with at least one emergency vehicle in such a way that the traffic in the direction of the forecast route of travel, in particular the emergency vehicle, is not obstructed by the autonomous vehicle.)
None of the previously applied art explicitly teach:
and wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane; however, Cross does teach:
wherein the generator is configured to, in a case where the predetermined zone under the control of the mobility information provision system is in the emergency situation, generate the course-related information instructing the emergency mobile body to change lanes into an oncoming lane (Cross: ¶ 077; clearing the one-way (112), and allowing the ambulance to safely proceed in the wrong direction to reach the medical facility more quickly. Once the ambulance has left the one-way road (112), the lights (108) and (116) can return to normal operation and normal one-way traffic flow) (Cross: Fig. 006; [showing allowing EV proceeding into an oncoming traffic lane])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of McNew with the teachings of Cross because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both McNew and Cross’s base devices are similar systems designed to control and prioritize vehicle movements in a defined area through the use of location and predicted location; however, Cross’s device has been improved by explicitly allowing the higher priority vehicle to change lanes to expedite its travel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Cross’s known improvement to McNew using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because recommending the lane which allows for faster travel for the higher priority vehicle reduces travel time and improves stated system performance.
Response to Arguments
Applicant's remarks filed September 2, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 1-4 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Bansal (US 20210034914 A1) which discloses a vehicle system that analyzes a series of images by applying gates to regions of interest and selecting an emergency vehicle path by weighing the attributes of the calculated gates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 





/MACEEH ANWARI/Primary Examiner, Art Unit 3663